United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1801
Issued: January 26, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 12, 2014 appellant, through his representative, filed a timely appeal of a
June 16, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s compensation for
wage-loss and medical benefits effective February 12, 2013; and (2) whether he had any
continuing employment-related residuals or disability on or after February 12, 2013.
On appeal counsel argues that the decision is contrary to law and fact.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 19, 2003 appellant, then a 52-year-old transportation security screener, filed a
traumatic injury claim alleging that on that day he injured his lower back while lifting heavy
bags and boxes from the conveyer belt. OWCP accepted the claim for lumbar strain/sprain,
which was expanded to include aggravation of lumbar radiculopathy and aggravation of
degenerative disc disease. By letter dated September 14, 2005, appellant was placed on the
periodic rolls for temporary total disability.
On August 13, 2012 OWCP referred appellant for a second opinion evaluation with
Dr. Emmanuel Obianwu, a Board-certified orthopedic surgeon, to determine his current medical
status.
In an August 31, 2012 report, based upon a physical examination, statement of accepted
facts, occupational history, and review of the medical evidence, Dr. Obianwu diagnosed resolved
lumbar sprain, resolved degenerative disc disease aggravation, resolved lumbar radiculopathy
aggravation, and chronic degenerative lumbar disc disease. A physical examination revealed a
surgical scar on appellant’s back, no tightness of the lumbar spine muscles, ability to get up from
the examining table, no atrophy of the lower extremities, and tenderness localized at the L4
spinous process. Dr. Obianwu stated that appellant arrived with a cane and displayed excessive
pain behaviors on examination. He found no concrete evidence of lumbar radiculopathy on his
examination. The straight leg testing was negative but there was evidence of symptom
magnification.
As to the lumbar spine, Dr. Obianwu concluded that the employment injury caused a
temporary aggravation based on the increased pain appellant complained of following the 2003
injury. He noted that appellant’s preexisting lumbar degenerative disc disease would worsen
with age and his current condition was unrelated to the accepted employment injury.
Dr. Obianwu recommended electrodiagnostic testing to determine if appellant had true
radiculopathy. He found appellant disabled from performing his date-of-injury position, due to
his age-related lumbar spine changes.
In an October 19, 2012 supplemental report, Dr. Obianwu diagnosed resolved lumbar
sprain, resolved degenerative disc disease aggravation, resolved lumbar radiculopathy
aggravation and chronic degenerative lumbar disc disease. A review of electrodiagnostic tests
performed on October 2, 2012 revealed lower extremity peripheral neuropathy, but no evidence
of lumbar radiculopathy. Dr. Obianwu found no medical evidence supporting aggravation of
lumbar radiculopathy or aggravation of degenerative disc disease continues. Thus, he concluded
that appellant no longer had any residuals or disability due to the accepted employment injuries.
Dr. Obianwu noted appellant’s current problem was his lumbar degenerative disc disease, which
was not employment related.
On January 8, 2013 OWCP issued a notice proposing to terminate appellant’s
compensation benefits based upon Dr. Obianwu’s opinion that appellant’s accepted employment
conditions had resolved.

2

Appellant disagreed with Dr. Obianwu’s opinion in a January 16, 2013 letter and advised
that he was currently being seen by Dr. Louis N. Radden, an osteopathic Board-certified
orthopedic surgeon.
By decision dated February 12, 2013, OWCP finalized the termination of appellant’s
compensation benefits effective that date.
Appellant’s counsel requested reconsideration on December 21, 2013 and submitted
reports from Dr. Radden.
In a November 14, 2012 report, Dr. Radden noted appellant’s medical and employment
injury history. Diagnoses included lumbar strain, lumbar facet syndrome and lumbar disc
degeneration. A physical examination revealed a normal gait, positive posterior midline lower
and positive right and left paramedian lumbar spine tenderness. Dr. Radden reported positive
bilateral straight leg raising, normal hip range of motion, and decreased lumbar spine range of
motion by 50 percent. A review of x-ray interpretation revealed lumbar spondylosis.
Dr. Radden, in a January 23, 2013 report diagnosed lumbar sprain, lumbar disc
herniation, lumbar facet syndrome, and L4-5 symptomatic disc bulge based on a clinical
examination and April 14, 2011 magnetic resonance imaging (MRI) scan. He reviewed
Dr. Obianwu’s August 31, 2012 report and noted his disagreement with Dr. Obianwu’s opinion
that appellant’s condition had resolved and that there was symptom magnification. Dr. Radden
opined that appellant’s L4-5 disc bulge was causally related to the accepted July 2003
employment injury either by direct causation or by aggravation of a preexisting condition. With
respect to the negative electromyography test, he agreed with Dr. Obianwu that the diagnostic
test showed peripheral neuropathy and no radiculopathy. Despite these findings, Dr. Radden
opined that appellant’s radiculopathy had not resolved as the diagnostic testing is used to
determine the extent of any nerve damage.
In a June 3, 2013 report, Dr. Radden conducted a physical examination which showed
symptoms and signs of lumbar degenerative disc disease. He recommended a core exercise
program for appellant.
By letter dated January 6, 2014, OWCP advised appellant and counsel that it could not
communicate with the counsel as no authorization form signed by appellant had been submitted.
Appellant was given 30 days to provide the requested signed authorization form. No signed
authorization form was submitted.2
On March 10, 2014 OWCP dismissed the December 21, 2013 reconsideration request by
counsel as no signed authorization form had been received by OWCP.

2

The record reveals that on January 9, 2014 OWCP found a conflict in the medical opinion evidence between
Dr. Radden, for appellant, and Dr. Obianwu, an OWCP second opinion physician, and recommened that appellant
be seen by an impartial medical examiner. However, OWCP did not notify appellant’s representative of this as no
attorney authorization was of record.

3

On March 18, 2014 OWCP received a signed authoration form, a March 18, 2013
reconsideration request, the December 21, 2013 reconsideration request, and medical evidence
that was submitted with the December 21, 2013 request for reconsideration.
By decision dated June 16, 2014, OWCP denied modification.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.3 After it has determined that an
employee has disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer
related to the employment.4 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.6 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.7
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for lumbar strain/sprain, aggravation of lumbar
radiculopathy, and aggravation of degenerative disc disease. It terminated his compensation
benefits effective February 12, 2013 on the grounds that the accepted employment-related
conditions had resolved without residuals based on the reports of Dr. Obianwu, a Board-certified
orthopedic surgeon and second opinion physician. The issue to be determined is whether OWCP
met its burden to terminate appellant’s compensation benefits.
The Board finds that OWCP met its burden of proof to terminate appellant’s medical and
wage-loss compensation benefits based on the August 31 and October 19, 2012 reports of
Dr. Obianwu who reviewed his medical history, examined him, and found no objective evidence
of ongoing employment-related residuals or disability due to the accepted conditions of lumbar
strain/sprain, aggravation of lumbar radiculopathy, and aggravation of degenerative disc disease.
Dr. Obianwu reviewed the statement of accepted facts and the medical record. He found no
concrete evidence of lumbar radiculopathy on his examination as the straight leg testing was
negative and there was evidence of symptom magnification. As to the lumbar spine conditions,
Dr. Obianwu concluded that appellant had a temporary aggravation based on the increased pain
appellant complained of following the employment injury. He noted that appellant had
3

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4

I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

5

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

6

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

7

Kathryn E. Demarsh, supra note 6; James F. Weikel, 54 ECAB 660 (2003).

4

preexisting lumbar degenerative disc disease which would worsen with age and any aggravation
caused by the employment injury had resolved. Dr. Obianwu concluded that appellant had
recovered from the accepted employment conditions, but was disabled from working his date-ofinjury job due to his preexisting degenerative disc disease. In the October 19, 2012 supplemental
report, he diagnosed resolved lumbar sprain, resolved degenerative disc disease aggravation,
resolved lumbar radiculopathy aggravation and chronic degenerative lumbar disc disease based
on the findings of the October 2, 2012 electrodiagnostic test, which revealed lower extremity
peripheral neuropathy, but no evidence of lumbar radiculopathy.
The Board finds that, as Dr. Obianwu’s reports are well rationalized and based upon a
complete and accurate history, his opinion is sufficient to represent the weight of the medical
evidence in this case. There was no contrary medical evidence at the time of the referral to
Dr. Obianwu or when OWCP terminated his compensation benefits. Therefore, the Board finds
that OWCP properly terminated appellant’s wage-loss and medical compensation benefits
effective February 12, 2013, as the weight of the competent medical evidence established that the
accepted July 19, 2003 lumbar strain/sprain, aggravation of lumbar radiculopathy, and
aggravation of degenerative disc disease had resolved without residuals.
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to him to establish that he had any disability causally related to his accepted
injury.8
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.9 When there are opposing reports of virtually
equal weight and rationale, the case must be referred to an impartial medical specialist, pursuant
to section 8123(a) of FECA, to resolve the conflict in the medical evidence.10
ANALYSIS -- ISSUE 2
The Board finds that this case is not in posture for decision on the issue of whether
appellant established that he has continuing residuals and disability due to his accepted July 19,
2003 employment due to an unresolved conflict in medical opinion evidence.
As discussed above, the weight of the medical evidence at the time of the termination
rested with Dr. Obianwu, who concluded that appellant no longer had any residuals due to his
accepted employment injuries. Based on his physical findings and review of the medical and
factual evidence, Dr. Obianwu determined that appellant’s current disability and condition was
8

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001).

9

5 U.S.C. § 8123(a). See S.R., Docket No. 09-2332 (issued August 16, 2010); Y.A., 59 ECAB 701 (2008);
Darlene R. Kennedy, 57 ECAB 414 (2006).
10

A.R., Docket No. 09-1566 (issued June 2, 2010); M.S., 58 ECAB 328 (2007); Bryan O. Crane, 56 ECAB
713 (2005).

5

due to his preexisting degenerative disc disease and aggravation caused by the natural process of
aging.
In support of his request for reconsideration, appellant’s counsel submitted reports from
Dr. Radden, appellant’s treating physician, who diagnosed lumbar strain, lumbar facet syndrome
and lumbar disc degeneration. Dr. Radden reported a normal gait, positive posterior midline
lower and positive right and left paramedian lumbar spine tenderness, positive bilateral straight
leg raising, normal hip range of motion, and decreased lumbar spine range of motion by 50
percent. A review of x-ray interpretation revealed lumbar spondylosis. Based on an April 14,
2011 MRI scan and clinical findings, Dr. Radden diagnosed an L4-5 symptomatic disc bulge.
He reviewed Dr. Obianwu’s report and noted his disagreement with Dr. Obianwu’s opinion that
appellant’s condition had resolved and that there was symptom magnification. Dr. Radden
opined that appellant’s L4-5 disc bulge was causally related to the accepted July 2003
employment injury either by direct causation or by aggravation of a preexisting condition. With
respect to the negative electromyography test, he agreed with Dr. Obianwu that the diagnostic
test showed peripheral neuropathy and no radiculopathy. However, Dr. Radden opined that
appellant’s radiculopathy had not resolved as the diagnostic testing is used to determine the
extent of any nerve damage.
The Board finds a conflict in medical opinion between Dr. Obianwu and Dr. Radden,
with respect to whether appellant continues to have any disability or residuals due to the
accepted July 19, 2003 employment injury. Therefore, the case will be remanded to refer
appellant to an impartial medical examiner to resolve the conflict, pursuant to 5 U.S.C.
§ 8123(a). Following this and any further development of the medical evidence, OWCP shall
issue a de novo decision.
CONCLUSION
The Board finds that OWCP met its burden to terminate appellant’s compensation
benefits effective February 12, 2013. The Board further finds that this case is not in posture for
decision as to whether appellant has established continuing residuals and disability due to an
unresolved conflict in the medical opinion evidence.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 16, 2014 is affirmed with respect to the termination of
appellant’s compensation benefits and remanded for consideration of continuing residuals as set
forth in the decision above.
Issued: January 26, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

